court judge to hold public office, which is civil in nature. Accordingly, this
                 petition is dismissed.
                             It is so ORDERED.


                                                           it&AiC\                 , C.J.


                 cc:   Stanley Peterson
                       Attorney General/Carson City
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e